 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   SYDNEY BUDGE,
                                                          Case No.: 2:19-cv-01804-RFB-NJK
12          Plaintiff(s),
                                                                        ORDER
13   v.
14   ANDREW SAUL,
15          Defendant(s).
16         In light of the proof of payment, Docket No. 4, the Clerk’s Office is INSTRUCTED to
17 file on the docket Plaintiff’s complaint (Docket No. 1-1). Plaintiff must properly serve the
18 complaint within 90 days of the issuance of this order. See Fed. R. Civ. P. 4(m).
19         IT IS SO ORDERED.
20         Dated: November 18, 2019
21                                                             ______________________________
                                                               Nancy J. Koppe
22                                                             United States Magistrate Judge
23
24
25
26
27
28

                                                   1
